DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This office action is in response to the application filed on 10/8/2019. Claims 1-6 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
	Currently, none of the claims are being interpreted under 35 USC 112(f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler (US 2012/0103339 A1) in view of Patten (3,519,012).
With respect to claim 1, Koehler teaches A respirator mask (Fig.9), comprising: a facepiece configured to create a seal with a face of a user (11, “moldable member”, [0069] and [0071], “The thermoplastic member 11 can allow for the mask to custom fit the specific facial contours of the user”); a mask frame (10) coupled with the facepiece (11, Fig. 9); and a port assembly ([0086], openings for valves 19 within housing recess 31, where the housing recess 31 is shown in Fig.10 molded into mask body) coupled with the mask frame (10), comprising: an inhalation path including a filter (Fig.8, filter 21, [0083]), and a first valve member (22).  Koehler teaches a valve housing 19 comprising two 
Koehler does not teach an exhalation path including a second valve seat and a second valve member, the second valve member surrounding the first valve seat.
However, Patten teaches a respiratory valve assembly (Abstract, Fig.6, 1’) with an inspiratory path (Fig. 4-6, 14) comprising a first valve seat (ring portion 15 on plate 7, Fig.4) and a first valve member (18, “The spider or valve plate 7 is formed with a circular central inhalation port or opening 14”) and an exhalation path (Fig. 4-6, 17) comprising a second valve seat (ring portion 13 of plate 7) and a second valve member (Fig.5, 16) surrounding the first valve seat (“The valve plate 7 is formed with an outer annular ex-halation passage 17, between the outer ring and the central inhalation opening 14 of the plate which is closed by the ring shaped thin sheet rubber valve member 16 during the inhalation breathing cycle”) to provide a valve device that offers the least possible restriction to airflow in both directions (col. 1, lines 67-69).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to replace the first valve member of Koehler with the first valve member, first valve seat, second valve member, and second valve seat of Patten to provide a single valve device that offers the least possible restriction to airflow. It is noted that with this modification of valve housing 19 of Koehler, the chamber below the chamber floor 28 and filter 21 of Koehler in Fig.8 would comprise the spider plate 7 including the first and second valve seats 13 and 15, the first inspiratory valve member 18, and the second expiratory valve member 16 of Patten. With this modification, the filter 21 is disposed above valve chamber floor 28 near the exterior side of the mask frame 10 when the valve housing is installed in the frame 10, and the first and second valve seats and 
With respect to claim 4, Koehler as modified teaches further comprising a second port assembly (the first port assembly is at valve housing 19 on the left of the mask of Koehler and the second port assembly is the at valve housing 19 on the right side of the mask of Koehler, Fig.9 where both port assemblies are identical to each other and the second port assembly comprises the same components as the first port assembly found in claim 1 above) coupled with the mask frame (Koehler, 10), the second port assembly comprising: a second inhalation path including a second filter (Koehler, Fig.8, filter 21, [0083]), a third valve seat (Patten, ring portion 15 on plate 7, Fig.4) and a third valve member (Patten, 18), the second filter (Koehler, 21) and third valve member (Patten, 18) coupled with the third valve seat (Patten, ring portion 15 on plate 7, Fig.4) on opposed sides (Koehler, the filter chamber is disposed above valve chamber floor 28 and the valve member is disposed in the chamber below valve chamber floor 28); and a second exhalation path (Patten,Fig. 4-6, 17) comprising a fourth valve seat (Patten, ring portion 13 of plate 7) and a fourth valve member (Patten, Fig.5, 16) surrounding the third valve seat (Patten, “The valve plate 7 is formed with an outer annular ex-halation passage 17, between the outer ring and the central inhalation opening 14 of the plate which is closed by the ring shaped thin sheet rubber valve member 16 during the inhalation breathing cycle”, col. 3, lines 42-45)
With respect to claim 6, Koehler as modified teaches wherein the first valve member (Patten, Fig.5, 18) is substantially circular (Patten, see Fig.2) and the second valve member (Patten, Fig.5, 16) is substantially annular (Patten, see Fig.5, “ring shaped thin sheet rubber valve member 16”, col. 3, line 44), the first valve member (Patten, 18) and second valve member (Patten, 16) sharing a central axis (Patten, Fig.2 where the central axis is 21).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler and Patten as applied to claim 1 above, and further in view of Persson (US 6,921,417 B2).
With respect to claim 2, Koehler as modified teaches the limitations of claim 1.
Koehler as modified does not teach wherein the second valve member includes radial relief cuts.
However, Persson teaches an inhalation valve member (Fig. 10-13, “valve element” 32) comprising radial relief cuts (“notches between the flaps 33”) to create flaps between the cuts , where each flap covers an opening (31) in the valve seat (“the end wall of the housing”) in which the flaps press against the openings to close the airflow path and open to allow airflow (“In the end wall of the housing three flow openings 31 are provided which can be closed by means of a check valve element 32 forming three flaps 33 each sufficiently large to cover one of the openings 31”, col. 4, lines 34-53).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second valve member of Koehler as modified to include radial relief cuts so as to form flaps that align with the openings of the second valve seat that open during exhalation and close during inhalation. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler and Patten as applied to claim 1 above, and further in view of  Szasz et al. (US 2019/0358473 A1).
With respect to claim 5, Koehler as modified teaches the limitations of claim 1.
Koehler as modified does not teach further comprising a fabric body including a lining that provides structure to the fabric body.
However, Szasz teaches a respirator mask (Fig.4) further comprising a fabric body (front shell 12, “The front shell 12 may also include an aesthetic layer made of materials such as gold, platinum, and flexible materials such as lace, leather, fabrics, and silk”, [0049])  including a lining that provides structure to the fabric body (“The front shell 12 may be made of rigid, semi-rigid, or flexible material such as thermoplastic, carbon fiber, and plastic.”, [0049]) to provide a protective outer surface to the respirator mask ([0048]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the respirator mask of Koehler and Patten to further comprise a fabric body including a lining that provides structure to the fabric body to provide a protective outer surface to the respirator mask.

Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hotz (3,467,093) in view of Han (US 2019/0009114 A1).
With respect to claim 1, Hotz teaches A respirator mask (Fig.4, 10), comprising: a facepiece configured to create a seal with a face of a user (18, “compliant rim”, col. 3, lines 37-40, “The rim is sufficiently yieldable or compliant to conform to the contour of the face and thereby form a substantially airtight seal between the cup and face”); a mask frame (body 12 with valve body member 44) coupled with the facepiece (Fig.4); and a port assembly (14) coupled with the mask frame (12), comprising: an inhalation path (Fig.2, inhalation passage 26 and 36), a first valve seat (body member 42 and 74) and a first valve member (Fig.1, 32, “inhalation valve means”); and an exhalation path (Fig.1 and Fig.2, 28, “exhalation passage”) including a second valve seat (Fig.1, outer surface of flange 70) and a second valve member (34, “exhalation valve means”), the second valve member surrounding the first valve seat (“Contained within the valve body 20 are concentric inhalation check valve means 32 and exhalation check valve means 34”, col. 3, lines 50-52 and “The exhalation valve means 34 comprise a resilient annular flapper-like check valve means or ring 106”, col. 5, lines 61-62).
Hotz does not teach a filter and the filter and first valve member coupled with the first valve seat on opposed sides of the mask frame.

Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the inhalation passage of Hotz to include a filter at the airflow inlet as taught by Han to purify the external air supplied to the mask. With this modification the filter would be located on the first valve seat (body member 42) as shown in the annotated figure below. With this modification the first valve member (34) is coupled to the first valve seat (42 and 74) near the interior of the mask frame (12 and 44) and the filter (shown below) is disposed on the opposing side of the first valve seat (42) at the exterior of the mask frame (12 and 44).

    PNG
    media_image1.png
    574
    528
    media_image1.png
    Greyscale

claim 3, Hotz as modified does not teach where wherein the filter is coupled with the first valve seat using a magnetic connection mechanism. 
However, Han teaches that the filter (140) is mounted on a filter mounting portion (141) in a magnetic contact manner to allow the filter to be attachable and detachable to the mounting portion ([0134]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the ridge 64 of the first valve seat 42 of Hotz to comprise a magnetic mounting portion because a magnetic connection mechanism provides a known alternative way of allowing the filter to attach and detach with the valve seat in a magnetic contact manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montesi (4,630,604) teaches a similar mask comprising a single valve assembly for inhalation and exhalation. Lewin et al. (US 2016/0001104 A1) discloses a combined inhale and exhale valve for a respirator. 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773